Title: From George Washington to Elisha Sheldon, 28 July 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir
                     Head Quarters Newburgh July 28. 1782
                  
                  You are to commence the March of your Regt as soon as may be after the receipt of this Order—you will proceed to New Town, Danbury, or some other convenient place in the State of Connecticut, on the route to the Army, where forage & accomodations may be best supplied &there you will halt until further orders; you must move by easy Marches, (as I expect the Regt will come into the field in perfect Order.) taking care that no excesses or depredations are committed on the March.
                  When you have halted you will report to me the place you are at, the State of the Corps & any thing farther respecting the service which ought to be known.  I am Sir Your Humble Servt
                  
               